920 So.2d 1154 (2006)
Vernon B. PORTER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-2603.
District Court of Appeal of Florida, Third District.
February 1, 2006.
Vernon D. Porter, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before FLETCHER, WELLS, and SHEPHERD, JJ.
PER CURIAM.
Vernon D. Porter appeals from an order summarily denying his pro se Rule 3.850 motion. Because the record before this court fails to conclusively demonstrate that Porter is not entitled to any relief, we reverse the denial of the motion for post-conviction relief. See Fla. R.App. P. 9.141(b)(2)(D)("On appeal from the denial of relief, unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing or other appropriate relief.") On remand, the trial court may either summarily deny the motion and attach to its order those portions of the record which conclusively show that Porter is entitled to no relief, or it may conduct other appropriate proceedings and then rule on the motion. See *1155 Jackson v. State, 908 So.2d 1133, 1134 (Fla. 3d DCA 2005).